DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 9/9/21 is acknowledged. Claims 16-31 are pending. 
Response to Arguments
Applicant's arguments filed 9/9/21 have been fully considered but they are not persuasive. Applicant’s argument that both references Lu and Kim fail to disclose that the long side of the slit is aligned with an edge profile of a honeycomb-shaped hexagon (page 2 and 3 in applicant’s remark), has been very carefully considered but is not found to be persuasive.  The applicant is reminded that the examiner must interpret the limitation as it reasonably allows.  In this case, the long side of the slits is interpreted to be the side pointed out in figure A and the opposite ends are interpreted to be the location as pointed out in figures A and B.  
 Applicant’s further argument that Lu does not disclose that the deformation point (page 2, applicant’s remark) is located at the corner of the hexagon, has been considered but is not found to be persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (the deformation point is located at the corner of the hexagon) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-21, 25,26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 4,550,776). Regarding claim 16, Lu substantially discloses (figures 1-3 and figure A shown below) a heat exchanger for cooling a gas, the heat exchanger comprising an gas inlet and a gas outlet (inlet is where flow 30 enter and outlet is where flow 30 exits shown in figure 3); a plurality of cooling tubes (12) arranged between the gas inlet and the gas outlet, wherein the cooling tubes of two successive tube rows are arranged offset transversely to a flow direction of the gas; and a fin having openings for receiving a corresponding number of the cooling tubes (figures 3 where tubes 12 are in staggered position), and slits (50) having a long side and opposite ends with the long side of the slits being aligned an edge profile of a honeycomb-shaped hexagon surrounding a corresponding one of the openings at a distance, wherein adjacent ones of the openings are separated by a corresponding slit .
 
Regarding claim 17, Lu discloses that the slits (50) have a straight configuration (figure 3).  Regarding claim 18, Lu discloses (figure A) that the slits have a width which is greater than a minimum width of the deformation point (the slit 50 tapers at the end, where deformation point formed, hence the slit has a width other than the tapered end, is greater than the deformation point).  Regarding claim 19, Lu discloses (figures 2-3) that the cooling tubes are arranged in groups arranged between the gas inlet and the gas outlet, wherein one of the groups of cooling tubes (12) in adjacent relation to the gas inlet is penetrated by a plurality of fins (20).  Regarding claim 20, Lu discloses (figure 2-3) that the plurality of groups of cooing tubes (12) is penetrated by a plurality of fins (20).  Regarding claim 21, Lu discloses that the cooling tubes are arranged in groups, with one of the groups of cooling tubes comprising at least two tube rows which are in series in the flow direction of the gas (one tubes is in downstream direction of the upstream tube in the flow direction 30, shown in figure 3).  Regarding claim 25, Lu discloses (figure 3) that the fin (20) has a flat configuration.  Regarding claim 26, Lu discloses that the fins is formed with embossed features (collars 22) between the Regarding claim 29, Lu discloses (figure 2) that the slits (50) are all of equal length. 

    PNG
    media_image1.png
    530
    870
    media_image1.png
    Greyscale

Figure A: the modified figure corresponds to figure 2 with limitations shown.

Claims 16-17,19,20,21, 25,27,and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 5,794,690).  Regarding claim 16,  Kim substantially discloses (figures 5-7 and figure B shown below) a heat exchanger for cooling a gas, the heat exchanger comprising an gas inlet (inlet side of the fin where S enters, see figure 7) and a gas outlet (outlet side of the fin where S exits); a plurality of cooling tubes (2) arranged between the gas inlet and the gas outlet, wherein the cooling tubes of two successive tube rows are arranged offset transversely to a flow direction of the gas (see figure 1, that the tubes extending through the fins 1 are arranged offset transverse to a flow direction, the coil is slanted at the return portion to create the offset  by a corresponding slit located between the adjacent openings, with at least one end of each slit terminating at a deformation a deformation point of the fin (see figure A).  Regarding the limitation of a “a long side” and “ opposite ends”, the applicant is reminded that the examiner must interpret the limitation as it reasonably allows.  In this case, the long side is interpreted to be the side pointed out in figure A and the opposite ends are interpreted to be the location as pointed out in figure A.  
Regarding claim 17, Kim discloses (figure 5) that the slits (6-8) have a straight configuration.  Regarding claim 19, Kim discloses (figures 1 and 7) that the cooling tubes (2) are arranged in groups arranged between the gas inlet and the gas outlet, wherein one of the groups of cooling tubes in adjacent relation to the gas inlet is penetrated by a plurality of fins (tubes adjacent to the flowing arrow penetrate through plurality of fins 1).  Regarding claim 20, Kim discloses (figure 1) that the plurality of groups of cooing tubes (2) is penetrated by a plurality of fins (1, group of at least 2 tubes penetrate fins 1).  Regarding claim 21, Kim discloses (figure 1) that the cooling tubes (2) are arranged in groups (group of two tubes or more), with one of the groups of the cooling tubes (the group that is close to the inlet side, or arrow side in figure 1) Regarding claim 25, Kim discloses (figure 1 and 5) that the fin (1) has a flat configuration.  Regarding claim 27, Kim discloses (figure 5) that mutually opposite pairs of the slits of a hexagon are of equal length, with one pair of mutually opposite slits having a length which is different than a length of the two other pairs of mutually opposite slits of the hexagon. (see figure 5, where slit 10a,10b are different length than slits 8). Regarding claim 28, Kim discloses (figure 5) that the slits (10a,10b) extending perpendicular to an edge (bottom edge) of the fin, wherein the length of the slits are  in facing relation to a flow of gas have a length which is longer than of the two pairs of mutually opposite slits of the hexagon (slits10 is longer than slits 6,8).  . 

    PNG
    media_image2.png
    431
    727
    media_image2.png
    Greyscale

Figure B: The modified figure corresponds to figure 5 A with limitations shown


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Miyagi et al. (US 4,566,359).  Lu substantially discloses all of applicant’s claimed invention as discussed above except for the limitation of a fin thickness of less than 0.16 mm.  Miyagi et al. discloses (figure 7 and column 3, lines 25-26) a heat exchanger has a fin strip (1) formed with a thickness of 0.1-0.15 mm (which is less than 0.16mm) for a purpose of reducing the overall weight and maintaining the workability of the fin. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Miyagi’s teaching in Lu’s device for a purpose of reducing the overall weight and maintaining the workability of the fin. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Sacks (US 5,168,923).  Lu substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that at least one of the edge sides being shaped with a sawtooth profile corresponding to a pattern of the slits. Sacks discloses (figure 1 and column 4, lines 58-61) a plate fin (11) is equipped with sawtooth profile (16) along its edge (15) corresponding to slits (18) for a purpose of improving appearance and resistance to further deformation of the edge.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Sacks’ teaching in Lu’s device for a purpose of improving appearance and resistance to further deformation of the edge. 

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Obusu et al. (US 5,660,230). Regarding claim 22,  Kim substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the fin has edge sides lying in the flow direction of the gas, with at least one of the edge sides being shaped with a sawtooth profile corresponding to a pattern of the slits.  Obusu discloses (figure 5, column 5, lines 24-25) discloses a plate fin that has edge sides (76) lying in the flow direction of the gas being shaped with a sawtooth corresponding to a pattern of the slits (72) for a purpose of creating rigidity of the edges.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Obusu’s teaching in Kim’s device for a purpose of creating the rigidity of the edge.  Regarding claim 24, Kim substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the fin has a thickness of less than 0.16 mm.  Obusu discloses (column 5, lines 29-31) that the thickness of the material of the fin body (24) is 0.004 inch (less than 0.16mm) for a purpose of reducing the overall weight and maintaining the workability of the fin. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Obusu teaching in Kim’s device for a purpose of reducing the overall weight and maintaining the workability of the fin. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Rudolf Smith (DAS 1000407), hereinafter Rudolf.  Lu substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the slit adjoining an edge side of the fin in facing relation to a flow of gas are open toward the edge side.  Rudolf discloses (figures 1-3) a plate fin heat exchanger that has the slits (2) adjoining an edge of the fin in facing relation to a flow of gas are open toward the edge side (the side edge is cut as half of the slit (2) are exposed as being leading or trailing edge) for a purpose of easing the cutting out of the fin strip to a desired size since the slit itself has been cut (paragraph 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Rudolf’s teaching in Lu’s device for a purpose of easing the cutting out of the fin strip to a desired size since the slit itself has been cut.
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of “the edge sides include recesses for formation of the deformation point with those of the slits which are adjacent to the at least one of the edge sides” in combination with other limitations is not found in the prior art nor obvious to combine with to yield the claimed subject matter.


Allowable Subject Matter
Claims 23 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of “the edge sides include recesses for formation of the deformation point with those of the slits which are adjacent to the at least one of the edge sides” in combination with other limitations is not found in the prior art nor obvious to combine with to yield the claimed subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO V DUONG/Examiner, Art Unit 3763